Exhibit 10.1

EXECUTION VERSION

Cole Credit Property Trust V, Inc.

2398 E. Camelback Road, 4th Floor

Phoenix, Arizona 85016

August 30, 2020

Cole REIT Management V, LLC

2398 E. Camelback Road, 4th Floor

Phoenix, Arizona 85016

Re: Cole Credit Property Trust V, Inc. – Advisory Agreement

Ladies and Gentlemen:

This letter agreement sets forth certain agreements and understandings that each
of Cole REIT Management V, LLC, a Delaware limited liability company (the
“Advisor”), and Cole Credit Property Trust V, Inc., a Maryland corporation (the
“Company”), has agreed to undertake in connection with the Company’s proposed
business combination (the “Merger”) with CIM Real Estate Finance Trust, Inc., a
Maryland corporation (“CMFT”), and Thor Merger V Sub, LLC, a Maryland limited
liability company (“Merger Sub”), pursuant to the Agreement and Plan of Merger,
dated as of the date hereof (and as hereafter amended, the “Merger Agreement”),
among CMFT, Merger Sub and the Company. Capitalized terms used but not defined
herein shall have the respective meanings given to such terms in the Advisory
Agreement, dated as of March 17, 2014 (the “Advisory Agreement”), by and between
the Company and the Advisor, as amended.

1.    Termination. Subject to the terms set forth herein, effective upon
consummation of the Merger in accordance with the Merger Agreement, the Advisor
and the Company hereby irrevocably terminate the Advisory Agreement (the
“Termination”), without any further liability or obligation on the part of any
party thereto, except as set forth herein.

2.    Release. Subject to the terms set forth herein, effective upon
consummation of the Merger in accordance with the Merger Agreement, the Advisor
hereby releases and waives any and all claims, suits, controversies, actions,
debts, damages, obligations or liabilities of any nature whatsoever in law and
in equity against the Company which arise out of or are connected with the
Advisory Agreement or termination thereof; except as set forth in Section 3 and
Section 5 hereof, including, for the avoidance of doubt, with respect to the
obligation of the Company under Section 4.03(a) of the Advisory Agreement to pay
to the Advisor (i) any unpaid reimbursements of expenses and (ii) accrued but
unpaid fees payable to the Advisor prior to Termination other than those waived
in Section 3 hereof.

3.    Waiver of Certain Fees. Subject to the terms set forth herein, effective
upon consummation of the Merger in accordance with the Merger Agreement, the
Advisor hereby waives any claim or right it has to any Subordinated Performance
Fee or Disposition Fee that would otherwise be payable by the Company to the
Advisor in accordance with the Advisory Agreement as a result of the Merger. For
the avoidance of doubt, such waiver does not pertain to, and the Company agrees
to pay amounts payable in respect of, the reimbursement for expenses incurred by
the Advisor and its Affiliates in connection with its services to the Company in
connection with the Merger pursuant to Section 3.02 of the Advisory Agreement.
After the payments described in the foregoing sentence and Section 4.03(a) of
the Advisory Agreement (as amended by Section 5 below) have been paid , the
Advisor hereby acknowledges and agrees that all fees, payments and other amounts
owed to the Advisor under the Advisory Agreement have been satisfied in full.

4.    Further Duties of the Advisor. The Advisor shall, promptly upon the
Termination:

 

  (a)

deliver to CIM Real Estate Finance Management, LLC, an Affiliate of the Advisor
and the external manager of CMFT, to be held and managed for the benefit of CMFT
in accordance with its management agreement with such Person, (i) all money
collected and held for the account of the Company pursuant to the Advisory
Agreement, after deducting any accrued compensation and reimbursement for its
expenses to which it is then entitled and (ii) all assets, including the Assets,
and documents of the Company then in the custody of the Advisor; and



--------------------------------------------------------------------------------

  (b)

deliver to CMFT a full accounting, including a statement showing all payments
collected by it and a statement of all money held by it, covering the period
following the date of the last accounting furnished to the Board.

5.    Survival; Amendment. Notwithstanding the Termination, the provisions of
Sections 2.05 and 2.06 and Sections 4.03 through 6.11, as amended by this letter
agreement, shall survive the termination of the Advisory Agreement. In addition,
the Company and the Advisor agree that the reference to “30 days” in
Section 4.03(a) of the Advisory Agreement is hereby amended to read “90 days”.

6.    Successors and Assigns. No party shall assign (voluntarily, by operation
of law or otherwise) this letter agreement or any right, interest or benefit
under this letter agreement without the prior written consent of each other
party; provided, however, the Company may assign this letter agreement to CMFT
or the Surviving Entity (as defined in the Merger Agreement). Subject to the
foregoing, this letter agreement shall be fully binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and assigns.

7.    Severability. The provisions of this letter agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

8.    Choice of Law; Venue. The provisions of this letter agreement shall be
construed and interpreted in accordance with the laws of the State of Arizona
(without giving effect to its conflicts of laws principles), and venue for any
action brought with respect to any claims arising out of this letter agreement
shall be brought exclusively in Maricopa County, Arizona.

9.    Termination of Merger Agreement. In the event that the Merger Agreement is
terminated in accordance with its terms, then this letter agreement will be
automatically terminated effective upon the termination of the Merger Agreement
and will be null and void.

10.    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this letter agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

11.    Entire Agreement. The Advisory Agreement, as amended by this letter
agreement, contains the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof. This letter agreement may not be amended or supplemented
other than by an agreement in writing signed by the parties hereto.

12.    Counterparts. This letter agreement may be executed (including by e-mail
transmission) with counterpart signature pages or in counterpart copies, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument comprising this letter agreement.

[Signatures Follow]



--------------------------------------------------------------------------------

If the foregoing accurately sets forth your understanding of our agreement,
please sign and return the enclosed copy of this letter agreement.

 

Very truly yours, COLE CREDIT PROPERTY TRUST V, INC. By:  

/s/ Avraham Shemesh

Name:   Avraham Shemesh Title:   President and Chief Executive Officer

 

Acknowledged and Agreed to

as of the date first written above:

COLE REIT MANAGEMENT V, LLC By:  

/s/ Nathan D. DeBacker

Name:   Nathan D. DeBacker Title:   Vice President

[Signature Page to Termination Agreement]